Citation Nr: 1823231	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for postoperative residuals of a duodenal ulcer.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left arm injury with retained shell fragments.

3.  Entitlement to an initial compensable rating for a service-connected scar of the left upper arm.

4.  Entitlement to an initial compensable rating for a service-connected postoperative abdominal scar.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

This matter was last before the Board in June 2015, at which time the Veteran's claims were remanded for additional development.  For the reasons discussed below, another remand is needed before the Board can adjudicate the claims.

In March 2018 correspondence, subsequent to the February 2015 certification of the appeal to the Board, the Veteran's attorney informed the Board that it was withdrawing from representing the Veteran in all matters currently pending before VA.  The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pursuant to 38 C.F.R. § 20.608 (2017), after an appeal has been certified to the Board, the representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  In this case, the Veteran's attorney has not submitted such a motion and as a result still represents the Veteran for this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In June 2015, the Board remanded the Veteran's claims to afford him VA examinations to assess the severity of the respective disabilities on appeal.  A Compensation and Pension Exam Inquiry included in the Veteran's claims folder reflects that he was scheduled for VA examinations in July 2017, but the examinations were cancelled because the Veteran could not be contacted.

In statements dated in January 2018, both the Veteran and his former attorney contend that they were never notified of any scheduled VA examinations for the Veteran at any time between the June 2015 Board remand and the December 2017 Supplemental Statement of the Case.  The Veteran stated that he was contacted by phone in July 2017 concerning his request for a hearing.  He added that in the past, he has always received a letter in the mail concerning any scheduled VA examinations.  However, he did not receive any such notification letter concerning the present issues on appeal. 

As this Veteran has shown good cause for his failure to attend the scheduled examinations, he should be given another opportunity to appear for VA examinations to assess the severity of his respective disabilities.  See 38 C.F.R. §§ 3.159 (c)(4), 3.655 (2017).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran that are dated since December 2017.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After the above-stated development has been completed, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected postoperative residuals of a duodenal ulcer, left arm injury with retained shell fragments, left upper arm scar and abdominal scar.  The claims file and copies of all pertinent records should be made available to and be reviewed by the examiner in conjunction with the examinations.  The examiner should perform any necessary tests or studies.  The examiner is asked to fully describe the current severity of the Veteran's disabilities, including all objective manifestations.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




